Exhibit 10.1
 
SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of December __, 2011
by and among GSP-2, Inc., a Nevada corporation (the “Company”), Ally Joy
Investments Limited (the “Controlling Stockholder”), and the subscribers
identified on the signature pages hereto (each a “Subscriber” and collectively,
the “Subscribers”).


RECITALS:


WHEREAS, the Subscribers wish to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, up to 875,000 shares (the
“Purchased Shares”) of the Company’s to-be designated Series A Convertible
Preferred Stock, par value $0.001 per share (the “Preferred Stock”), at a price
per share of $2.00 (the “Purchase Price”) for aggregate gross proceeds to the
Company of up to $1,750,000;


WHEREAS, the offer and sale (the “Offering”) of the Purchased Shares is being
made in reliance upon the exemptions from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
Rule 506 of Regulation D promulgated by the U.S.  Securities and Exchange
Commission (the “Commission”) under the Securities Act (“Regulation D”) and
Regulation S promulgated by the SEC under the Securities Act (“Regulation S”);
and


WHEREAS, the Company desires to enter into this Agreement to issue and sell the
Purchased Shares and the Subscriber desires to purchase that number of Purchased
Shares set forth on the signature page hereto on the terms and conditions set
forth herein.


AGREEMENT:


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:


l.           Purchase and Sale of Purchased Shares.


(a)           Subject to the terms set forth herein, each Subscriber hereby
irrevocably subscribes for and agrees to purchase from the Company that number
of Purchased Shares as is set forth on the signature page hereto at the Purchase
Price. The aggregate Purchase Price is payable by wire transfer of immediately
available funds to:


Wilmington Trust Company
ABA 031100092
Credit: Grandview Capital
Account No.: 100288-000
Attn: Patrick Donahue


(b)           The Company reserves the right to reject any subscription made
hereby, in whole or in part, in its sole discretion. The Company’s agreement
with each Subscriber is a separate agreement and the sale of the Preferred Stock
to each Subscriber is a separate sale. Subscriber has hereby delivered and paid
concurrently herewith the aggregate Purchase Price for the number of shares of
Preferred Stock set forth on the signature page hereof in an amount required to
purchase and pay for such Preferred Stock, which amount has been paid in U.S.
Dollars by wire transfer.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Closing.  The purchase and sale of the Purchased Shares hereunder
shall occur on a closing date (the “Closing Date”) which shall be the date that
funds representing the aggregate Purchase Price for all of the Purchased Shares
are transmitted by wire transfer or otherwise to or for the benefit of the
Company or on such later date as the Company and the Subscribers agree in their
sole discretion.  The final Closing Date of this offering (the “Final Closing
Date”) shall in no event be later than the date that is 30 days after the
initial Closing Date.  The consummation of the transactions contemplated herein
shall take place at the offices of Anslow & Jaclin, LLP, 195 Route 9 South, 2nd
Floor, Manalapan, New Jersey 07726, on such date and time as the Subscribers and
the Company may agree upon; provided, that all of the conditions set forth in
Section 11 hereof and applicable to the Closing (as defined below) shall have
been fulfilled or waived in accordance herewith. The Subscribers and the Company
acknowledge and agree that the Company may consummate the sale of additional
Purchased Shares to the Subscribers, on the terms set forth in this Agreement
and the other ancillary documents hereto (collectively this Agreement and any
other ancillary documents, the “Transaction Documents”), at more than one
closing (each referred to herein as a “Closing”).


3.           Subscriber Representations, Warranties and Covenants.  Each
Subscriber agrees, represents and warrants to the Company, severally and solely
with respect to itself and its purchase hereunder and not with respect to any of
the other Subscribers, that:


(a)           Organization and Standing of the Subscriber.  If such Subscriber
is an entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents and to purchase the Purchased Shares to be sold to it hereunder. The
execution, delivery and performance of this Agreement and the other Transaction
Documents by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby or related thereto (together the “Contemplated
Transactions”) have been duly authorized by all necessary corporate or
partnership action, and no further consent or authorization of such Subscriber
or its board of directors, stockholders, partners, members, as the case may be,
is required. This Agreement and the other Transaction Documents have been duly
authorized, executed and delivered by such Subscriber and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Subscriber enforceable against such Subscriber in accordance with the terms
thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the Contemplated Transactions do not and will not (i) result in a
violation of such Subscriber’s charter documents or bylaws or other
organizational documents (if such subscriber is an entity) or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which such Subscriber is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on such Subscriber). Such Subscriber is not required to
obtain any consent, authorization or order of, any court or governmental agency
in order for it to execute, deliver or perform any of its obligations under this
Agreement and the other Transaction Documents or to purchase the Purchased
Shares in accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, such Subscriber is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Acquisition for Investment.  The Subscriber is acquiring such
Subscriber’s Purchased Shares solely for its own account for the purpose of
investment and not with a view to or for resale in connection with a
distribution. The Subscriber does not have a present intention to sell such
Subscriber’s Purchased Shares, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of such Subscriber’s Purchased
Shares to or through any person or entity; provided, however, that by making the
representations herein and subject to Section 3(h) below, the Subscriber does
not agree to hold such Subscriber’s Purchased Shares for any minimum or other
specific term and reserves the right to dispose of such Subscriber’s Purchased
Shares at any time in accordance with federal and state securities laws
applicable to such disposition.  The Subscriber acknowledges that it is able to
bear the financial risks associated with an investment in such Subscriber’s
Purchased Shares and that it has been given full access to such records of the
Company and the subsidiaries and to the officers of the Company and the
subsidiaries and received such information as it has deemed necessary or
appropriate to conduct its due diligence investigation and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company’s stage of development so as to be able to evaluate the
risks and merits of its investment in the Company. The Subscriber further
acknowledges that the Subscriber understands the risks of investing in companies
domiciled and/or which operate primarily in the People’s Republic of China and
that the purchase of such Subscriber’s Purchased Shares involves substantial
risks.


(e)           Information on Company.  The Subscriber agrees, acknowledges and
understands that the Subscriber and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company, and materials relating to the offer and sale of the shares of Preferred
Stock that have been requested by the Subscriber or its advisors. The Subscriber
represents and warrants that the Subscriber and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. The Subscriber agrees,
acknowledges and understands that neither such inquiries nor any other due
diligence investigation conducted by the Subscriber or any of its advisors or
representatives modify, amend or affect the Subscriber’s right to rely on the
Company’s representations and warranties contained herein.  Such Subscriber has
also been furnished with or has had access to the EDGAR website of the
Commission and to the Company’s filings made with the Commission available at
the EDGAR website (hereinafter referred to collectively as the “Reports”). In
addition, such Subscriber has received in writing from the Company such other
information concerning its operations, financial condition and other matters as
such Subscriber has requested in writing, identified thereon as other written
information (such other information is collectively, the “Other Written
Information” and together with the Reports, the “Disclosure Materials”), and
considered all factors such Subscriber deems material in deciding on the
advisability of investing in the Purchased Shares. Such Subscriber has relied on
the Disclosure Materials in making its investment decision.


(f)           Opportunities for Additional Information.  The Subscriber
acknowledges that the Subscriber has had the opportunity to ask questions of and
receive answers from, or obtain additional information from, the executive
officers of the Company concerning the financial and other affairs of the
Company.


(g)           Information on Subscriber.  Subscriber is, and will be on the
Closing Date, an “accredited investor” as such term is defined in Regulation D,
is experienced in investments and business matters, has made investments of a
speculative nature and has purchased shares of United States publicly-owned
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Subscriber to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. Such Subscriber has the authority and is duly and legally qualified
to purchase and own the Purchased Shares. Such Subscriber is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. The information set forth on the signature page hereto and in such
Subscriber’s Investor Questionnaire regarding such Subscriber is accurate.
 
 
3

--------------------------------------------------------------------------------

 
 
(h)           Compliance with Securities Act.  Such Subscriber understands and
agrees that the Purchased Shares have not been registered under the Securities
Act or any applicable state securities laws, by reason of their issuance in a
transaction that does not require registration under the Securities Act (based
in part on the accuracy of the representations and warranties of the Subscriber
contained herein), and that such Subscriber’s Purchased Shares must be held
indefinitely unless a subsequent disposition is registered under the Securities
Act or any applicable state securities laws or is exempt from such registration.
The Subscriber acknowledges that the Subscriber is familiar with Rule 144 of the
rules and regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Subscriber understands
that to the extent that Rule 144 is not available, the Subscriber will be unable
to sell any Purchased Shares without either registration under the Securities
Act or the existence of another exemption from such registration requirement. In
any event, and subject to compliance with applicable securities laws, the
Subscriber may enter into lawful hedging transactions in the course of hedging
the position they assume and the Subscriber may also enter into lawful short
positions or other derivative transactions relating to such Subscriber’s
Purchased Shares, and deliver such Subscriber’s Purchased Shares, to close out
their short or other positions or otherwise settle other transactions, or loan
or pledge such Subscriber’s Purchased Shares, to third parties who in turn may
dispose of such Subscriber’s Purchased Shares.


(i)           Purchased Shares Legend.  The Purchased Shares shall bear the
following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT, OR OTHERWISE. NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”


(j)           Communication of Offer.  The offer to sell the Purchased Shares
was directly communicated to such Subscriber by the Company. At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.
 
 
4

--------------------------------------------------------------------------------

 
 
(k)           Restricted Securities.  Such Subscriber understands that the
Purchased Shares have not been registered under the Securities Act and such
Subscriber will not sell, offer to sell, assign, pledge, hypothecate or
otherwise transfer any of the Purchased Shares unless pursuant to an effective
registration statement under the Securities Act, or unless an exemption from
registration is available. Notwithstanding anything to the contrary contained in
this Agreement, such Subscriber may transfer (without restriction and without
the need for an opinion of counsel) such Subscriber’s Purchased Shares to its
Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D and such Affiliate agrees to be bound
by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity. Affiliate includes, without
limitation, each Subsidiary of the Company and the Controlling Stockholder. For
purposes of this Agreement, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.


(l)           No Governmental Review.  Such Subscriber understands that no
United States federal or state agency or any other governmental agency has
passed on or made recommendations or endorsement of the Purchased Shares or the
suitability of the investment in the Purchased Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Purchased Shares.


(m)           Correctness of Representations.  Such Subscriber represents that
the foregoing representations and warranties are true and correct as of the date
hereof and, unless such Subscriber otherwise notifies the Company prior to the
Closing Date, shall be true and correct as of the Closing Date. The Subscriber
understands that the Purchased Shares are being offered and sold in reliance on
transactional exemptions from the registration requirement of federal and state
securities laws and the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the applicability of such
exemptions and the suitability of the Subscriber to acquire the Purchased
Shares.


(n)           Short Sales and Confidentiality.  Other than the transaction
contemplated hereunder, the Subscriber has not directly or indirectly, nor has
any person acting on behalf of or pursuant to any understanding with the
Subscriber, executed any disposition, including short sales (but not including
the location and/or reservation of borrowable shares of Preferred Stock), in the
securities of the Company during the period commencing from the time that the
Subscriber first received a term sheet from the Company or any other person
setting forth the material terms of the Contemplated Transactions. The
Subscriber covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in Section
7(m), the Subscriber will maintain the confidentiality of all disclosures made
to it in connection with this transaction (including the existence and terms of
this transaction). The Subscriber understands and acknowledges that the
Commission currently takes the position that coverage of short sales of shares
of the common stock “against the box” prior to the effective date of the
Registration Statement with the Purchased Shares is a violation of Section 5 of
the Securities Act, as set forth in Item 65, Section 5 under Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.
Notwithstanding the foregoing, the Subscriber does not make any representation,
warranty or covenant hereby that it will not engage in short sales in the
securities of the Company after the date that the transactions contemplated by
this Agreement are first publicly announced as described in Section 7(m).
Notwithstanding the foregoing, in the case of a Subscriber that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Subscriber’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Subscriber’s assets, the covenant set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Purchased
Shares covered by this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(o)           Acknowledgement of Risk. The Subscriber agrees, acknowledges and
understands that its investment in the Preferred Stock involves a significant
degree of risk, including, without limitation that: (a) the Company is a
development stage business with limited operating history and requires
substantial funds in addition to the proceeds from the sale of the Common; (b)
an investment in the Company is highly speculative and only subscribers who can
afford the loss of their entire investment should consider investing in the
Company and the Preferred Stock; (c) the Subscriber may not be able to liquidate
its investment; (d) transferability of the Preferred Stock is extremely limited;
and (e) in the event of a disposition of such Subscriber’s Purchased Shares, the
Subscriber can sustain the loss of its entire investment. The Subscriber agrees,
acknowledges and understands such risks, and further that Subscriber has
carefully reviewed and considered the risk factors.


(p)           Acknowledgement of Risks Associated with Investing in a PRC
Entity.  The Subscriber has been apprised that the Company conducts all of its
business in the PRC. Accordingly, the Company is subject to laws and regulations
applicable to foreign investments in China and, in particular, laws applicable
to foreign-invested enterprises. The PRC legal system is based on written
statutes, and prior court decisions may be cited for reference but have limited
precedential value. Since 1979, a series of new PRC laws and regulations have
significantly enhanced the protections afforded to various forms of foreign
investments in China. However, since the PRC legal system continues to rapidly
evolve, the interpretations of many laws, regulations and rules are not always
uniform and enforcement of these laws, regulations and rules involve
uncertainties, which may limit legal protections available to you. In addition,
any litigation in China may be protracted and result in substantial costs and
diversion of resources and management attention. In addition, all of our
executive officers and all of our directors will be residents of China and not
of the United States, and substantially all the assets of the Company and these
persons will be located outside the United States. As a result, it could be
difficult for you to affect service of process in the United States or to
enforce a judgment obtained in the United States against our Chinese operations
and subsidiaries.


(q)           No Brokers.  The Subscriber has not engaged, consented to or
authorized any broker, finder or intermediary to act on its behalf, directly or
indirectly, as a broker, finder or intermediary in connection with the
transactions contemplated by this Agreement. The Subscriber hereby agrees to
indemnify and hold harmless the Company from and against all fees, commissions
or other payments owing to any such person or firm acting on behalf of the
Subscriber hereunder.


(r)           Reliance on Representations. The Subscriber agrees, acknowledges
and understands that the Company and its counsel are entitled to rely on the
representations, warranties and covenants made by the Subscriber herein.
Subscriber further represents and warrants that this Subscription Agreement and
the Investor Questionnaire accompanying this Subscription Agreement do not
contain any untrue statement or a material fact or omit any material fact
concerning Subscriber.


(s)           Additional Representations, Warranties and Covenants of Non-United
States Persons.


(i)           The Subscriber understands that the investment offered hereunder
has not been registered under the Securities Act and the Subscriber understands
that such Subscriber is purchasing such Subscriber’s Purchased Shares without
being furnished any offering literature or prospectus. The Subscriber is
acquiring such Subscriber’s Purchased Shares for the Subscriber’s own account,
for investment purposes only, and not with a view towards resale or
distribution.


(ii)           The Subscriber understands that no action has been or will be
taken in any jurisdiction by the Company that would permit a public offering of
the Purchased Shares in any country or jurisdiction where action for that
purpose is required.
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)           The Subscriber is not purchasing the Purchased Shares for the
account or benefit of any U.S. person except in accordance with one or more
available exemptions from the registration requirements of the Securities Act or
in a transaction not subject thereto.


(iv)           The Subscriber will not resell the Purchased Shares except in
accordance with the provisions of Regulation S (Rule 901 through 905 and
Preliminary Notes thereto), pursuant to a registration under the Securities Act,
or pursuant to an available exemption from registration; and agrees not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act.


(v)           The Subscriber will not engage in hedging transactions with regard
to shares of the Company prior to the expiration of the distribution compliance
period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the Securities Act; and
as applicable, shall include statements to the effect that the securities have
not been registered under the Securities Act and may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available.


(vi)           No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the Securities Act), general solicitation or general
advertising in violation of the Securities Act has been or will be used nor will
any offers by means of any directed selling efforts in the United States be made
by the Subscriber or any of their representatives in connection with the offer
and sale of the Purchased Shares.


(t)           Survival.  The foregoing representations and warranties shall
terminate with respect to each Subscriber on each Subscriber’s respective
Closing Date.


4.           Company and Controlling Stockholder Representations and
Warranties.  The Company and the Controlling Stockholder, jointly and severally,
represent and warrant to and agree with each Subscriber that:


(a)           Due Incorporation.  The Company and each of its Subsidiaries is a
corporation or other entity duly incorporated or organized, validly existing and
in good standing under the laws of its organization, and has the requisite
corporate power to own its properties and to carry on its business as presently
conducted. The Company and each of its Subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a Material Adverse Effect. For purposes of this
Agreement, a “Material Adverse Effect” means any material adverse effect on the
business, operations, properties, or financial condition of the Company and its
Subsidiaries individually, or in the aggregate and/or any condition,
circumstance, or situation that would prohibit or otherwise interfere with the
ability of the Company to perform any of its obligations under this Agreement in
any material respect. For purposes of this Agreement, “Subsidiary” means, with
respect to any entity at any date, any corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity of which more than 20% of (i) the outstanding
capital stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
entity, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company; (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business, is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such entity; or
(iv) such other entities as are set forth in the Reports.  As of the Closing
Date, all of the Company’s Subsidiaries and the Company’s ownership interest
therein are set forth in the Reports; provided, that for the avoidance of doubt
Jilin Hengchang Agriculture Development Co., Ltd. and Jilin Hengjiu Grain
Purchase and Storage Co., Ltd. will be considered Subsidiaries of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority, Enforceability.  The Transaction Documents have been
duly authorized, executed and delivered by the Company and are valid and binding
agreements of the Company enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. The Company has full corporate
power and authority necessary to enter into and deliver the Transaction
Documents and to perform its obligations thereunder.


(d)           Capitalization and Additional Issuances.  The authorized and
outstanding capital stock of the Company and Subsidiaries on a fully diluted
basis as of the date of this Agreement and the Closing Date (not including the
Purchased Shares) are set forth in the Reports. Except as disclosed in Schedule
4(d) hereto, there are no options, warrants, or rights to subscribe to,
securities, rights, understandings or obligations convertible into or
exchangeable for or giving any right to subscribe for any shares of capital
stock or other equity interest of the Company or any of the Subsidiaries. The
only officer, director, employee and consultant stock option or stock incentive
plans or similar plans currently in effect or contemplated by the Company are
described in Schedule 4(d) hereto. Except as disclosed in Schedule 4(d) hereto,
there are no outstanding agreements or preemptive or similar rights affecting
the Company’s capital stock.


(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction or control
over the Company, or any of its Affiliates, any exchange or market on which the
Company’s Stock is traded, or the Company’s shareholders is required for the
execution by the Company of the Transaction Documents and compliance and
performance by the Company of its obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Purchased Shares.
The Transaction Documents and the Company’s performance of its obligations
thereunder have been unanimously approved by the Company’s Board of Directors.
No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any governmental authority in the
world, including without limitation, the United States, or elsewhere is required
by the Company or any Affiliate of the Company in connection with the
consummation of the Contemplated Transactions. Any such qualifications and
filings will, in the case of qualifications, be effective on the Closing and
will, in the case of filings, be made within the time prescribed by law.


(f)           No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 3 are true and correct, neither the
issuance nor sale of the Purchased Shares, the Contemplated Transactions, nor
the performance of the Company’s obligations under this Agreement and all other
Transaction Documents entered into by the Company relating thereto will:
 
 
8

--------------------------------------------------------------------------------

 
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter, bylaws of the Company, (B) any decree,
judgment, order, law, treaty, rule, regulation or determination applicable to
the Company of any court, governmental agency or body, or arbitrator having
jurisdiction over the Company or over the properties or assets of the Company,
any of its Affiliates, (C) the terms of any agreement, stock option or other
similar plan, indenture, lease, mortgage, deed of trust or other instrument to
which the Company or any of its Affiliates is a party, by which the Company or
any of its Affiliates is bound, or to which any of the properties or assets of
the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company or any of its Affiliates is a party;


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Purchased Shares or any of the properties or assets of the
Company or any of its Affiliates, except in favor of Subscriber as described
herein;


(iii)            result in the activation of any anti-dilution rights or a reset
or repricing of any debt, equity or security instrument of any creditor or
equity holder of the Company, or the holder of the right to receive any debt,
equity or security instrument of the Company or result in the acceleration of
the due date of any obligation of the Company; or


(iv)           result in the triggering of any piggy-back or other registration
rights of any person or entity holding securities of the Company or having the
right to receive securities of the Company.


(g)           The Purchased Shares.  The Purchased Shares upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the Securities Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
date of issuance of the Purchased Shares, the Purchased Shares will be duly and
validly issued, fully paid and nonassessable or if resold in a transaction
registered pursuant to the Securities Act and pursuant to an effective
registration statement or exempt from registration will be free trading,
unrestricted and unlegended;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities of the Company; and


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders.


(h)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents or timely completion of the Contemplated Transactions.
Except as disclosed in the Reports or in Schedule 4(h) hereto, there is no
pending or, to the best knowledge of the Company, basis for or threatened,
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over the Company or any of its
Affiliates which litigation if adversely determined would have a Material
Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           No Market Manipulation.  The Company and its Affiliates, including
the Controlling Stockholder, have not taken, and will not take, directly or
indirectly, any action designed to, or that might reasonably be expected to,
cause or result in stabilization or manipulation of the price of the common
stock to facilitate the sale or resale of the Purchased Shares or affect the
price at which the Purchased Shares may be issued or resold.


(j)           Information Concerning Company. The Reports contain all material
information relating to the Company and its operations and financial condition
as of the respective dates which information is required to be disclosed
therein.  Since December 31, 2010 and except as described in the Reports or in
the Schedules hereto, there has been no Material Adverse Effect relating to the
Company’s business, financial condition or affairs. Neither the Transaction
Documents, the Schedules thereto or the Disclosure Materials, including the
financial statements included therein, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances and when made.


(k)           Defaults. The Company is not in violation of its articles of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, (ii) not in default with
respect to any order of any court, arbitrator or governmental body or subject to
or party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters, or (iii)
not in violation of any statute, rule or regulation of any governmental.


(1)           No Integrated Offering. Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Purchased Shares pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or market on which
the Company’s securities are traded. No prior offering will impair the
exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. Neither the Company nor any of its
Affiliates will take any action or steps that would cause the offer or issuance
of the Purchased Shares to be integrated with other offerings which would impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder. The Company will not conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Purchased Shares that would impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.


(m)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D or Regulation S) in connection with the offer or sale of
the Purchased Shares.


(n)           No Undisclosed Liabilities.  Since December 31, 2010, except as
disclosed in Schedule 4(n) hereto, the Company has no liabilities or obligations
which are material, individually or in the aggregate, other than those incurred
in the ordinary course of the Company businesses which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.


(o)           No Undisclosed Events or Circumstances.  Since December 31, 2010,
except as disclosed in Schedule 4(o) hereto, no event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
operations or financial condition, that, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed in the
Reports.
 
 
10

--------------------------------------------------------------------------------

 
 
(p)           Dilution.  The Company’s executive officers and directors
understand the nature of the Purchased Shares being sold hereby and recognize
that the issuance of the Purchased Shares will have a dilutive effect on the
equity holdings of other holders of the Company’s equity or rights to receive
equity of the Company. The board of directors of the Company has concluded, in
its good faith business judgment, that the issuance of the Purchased Shares is
in the best interests of the Company and its current shareholders. The Company
specifically acknowledges that its obligation to issue the Purchased Shares is
binding upon the Company and enforceable regardless of the dilution such
issuance may have on the ownership interests of other shareholders of the
Company or parties entitled to receive equity of the Company.


(q)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers previously
and presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers, nor have there been
any such disagreements during the two years prior to the Closing Date.


(r)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(s)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”). Pursuant to the provisions of the
Exchange Act, the Company has timely filed all reports and other materials
required to be filed thereunder with the Commission during the preceding twelve
months.


(t)           Listing. The Company has not received any oral or written notice
that its common stock is not eligible for quotation on the Over The Counter
Bulletin Board or other OTC Market (“OTC Market”).


(u)           Transfer Agent.  The name, address, telephone number, fax number,
contact person and email address of the Company transfer agent is set forth in
the Reports.
 
 
11

--------------------------------------------------------------------------------

 
 
(v)           Environmental Compliance.  Since their inception, neither the
Company, nor any of its Subsidiaries have been, in violation of any applicable
law relating to the environment or occupational health and safety except as set
forth in the Reports or in Schedule 4(v) hereto. Except as set forth in the
Reports or in Schedule 4(v) hereto, the Company and its Subsidiaries (i) are in
compliance with any and all Environmental Laws (as hereinafter defined), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
are in compliance with all terms and conditions of any such permit, license or
approval. “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in
nature.  Except as set forth in the Reports or in Schedule 4(v) hereto, the
Company and each of its Subsidiaries are also in compliance with all other
limitations, restrictions, conditions, standards, requirements, schedules and
timetables required or imposed under all Environmental Laws.  Except as set
forth in the Reports or in Schedule 4(v) hereto, there are no past or present
events, conditions, circumstances, incidents, actions or omissions relating to
or in any way affecting the Company or its Subsidiaries that violate or may
violate any Environmental Law after the Closing Date or that may give rise to
any environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.


(w)           Employees.  Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees.
Except as disclosed in the Reports or in Schedule 4(v) hereto, neither the
Company nor any Subsidiary has any employment contract, agreement regarding
proprietary information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary required to be disclosed
with the Commission or on the Form 8-K that is not so disclosed.  Since December
31, 2010, no officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would
have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.


(x)           Public Utility Holding Company Act, Investment Company Act and
U.S. Real Property Holding Corporation Status.  The Company is not a “holding
company” or a “public utility company” as such terms are defined in the Public
Utility Holding Company Act of 1935, as amended. The Company is not, and as a
result of and immediately upon the Closing will not be, an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended.


(y)           ERISA. No liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan (as defined below) by the Company or
any of its Subsidiaries which is or would be materially adverse to the Company
and its subsidiaries. The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Purchased Shares will not
involve any transaction which is subject to the prohibitions of Section 406 of
ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended, provided, that, if any of
the Subscribers, or any person or entity that owns a beneficial interest in any
of the Subscribers, is an “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA) with respect to which the Company is a “party in
interest” (within the meaning of Section 3(14) of ERISA), the requirements of
Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met. As used in this
Section 4(y), the term “Plan” shall mean an “employee pension benefit plan” (as
defined in Section 3 of ERISA) which is or has been established or maintained,
or to which contributions are or have been made, by the Company or any
Subsidiary or by any trade or business, whether or not incorporated, which,
together with the Company or any Subsidiary, is under common control, as
described in Section 414(b) or (c) of the Code.
 
 
12

--------------------------------------------------------------------------------

 
 
(z)           Independent Nature of Subscribers.  The Company acknowledges that
the obligations of each Subscriber under the Transaction Documents are several
and not joint with the obligations of any other Subscriber, and no Subscriber
shall be responsible in any way for the performance of the obligations of any
other Subscriber under the Transaction Documents. The Company acknowledges that
the decision of each Subscriber to purchase securities pursuant to this
Agreement has been made by such Subscriber independently of any other Subscriber
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have been made or given by any other Subscriber or by
any agent or employee of any other Subscriber, and no Subscriber or any of its
agents or employees shall have any liability to any Subscriber (or any other
person) relating to or arising from any such information, materials, statements
or opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Documents, and no action taken by any Subscriber pursuant hereto or
thereto, shall be deemed to constitute the Subscribers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to such obligations or the Contemplated Transactions. The Company
acknowledges that each Subscriber shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Subscriber to be joined as an additional party in any
proceeding for such purpose.


(aa)           (Reserved)


(bb)           PFIC.  Neither the Company nor any of its Subsidiaries is or
intends to become a “passive foreign investment company” within the meaning of
Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.


(cc)           OFAC.  Neither the Company nor any of its Subsidiaries nor, to
the knowledge of the Company, any director, officer, agent, employee, Affiliate
or person acting on behalf of any of the Company or any of its Subsidiaries, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Purchased Shares,
or lend, contribute or otherwise make available such proceeds to any subsidiary
of the Company, joint venture partner or other person or entity, towards any
sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.


(dd)           Money Laundering Laws. The operations of each of the Company and
its Subsidiaries are and have been conducted at all times in compliance with the
money laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.


(ee)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 4(a), (b), (c), (d), (e), (f), (h),
(j), (k), (1), (m), (n), (o), (q), (r), (v), (w), (y), (bb), (cc) and (dd) of
this Agreement, as same relate or could be applicable to each Subsidiary.  All
representations made by or relating to the Company of a historical or
prospective nature and all undertakings described in Sections 7(g) through 7(l)
shall relate, apply and refer to the Company and its predecessors and
successors.  The Company represents that it owns all of the equity of the
Subsidiaries free and clear of all liens, encumbrances and claims, other than
Jilin Hengchang Agriculture Development Co., Ltd. and Jilin Hengjiu Grain
Purchase and Storage Co., Ltd., for which the Company has rights to obtain the
equity of such Subsidiaries. The Company further represents that except as
described in the Disclosure Materials, the Subsidiaries have not been known by
any other name for the prior five years.
 
 
13

--------------------------------------------------------------------------------

 
 
(ff)           Solvency.  Based on the financial condition of the Company as of
the Closing Date after giving effect to the receipt by the Company of the
proceeds from the Offering (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).


(gg)           Correctness of Representations.  The Company and the Controlling
Stockholder represent that the foregoing representations and warranties are true
and correct as of the date hereof, and, shall be true and correct in all
material respects as of each Closing Date; provided, that, if such
representation or warranty is made as of a different date, in which case such
representation or warranty shall be true as of such date.


(hh)           Survival.  The foregoing representations and warranties shall
survive for a period of three years after the Final Closing Date.


(ii)           No Brokers.  Except as disclosed on Schedule 4(ii), neither the
Company nor any Subsidiary has taken any action which would give rise to any
claim by any person for brokerage commissions, finder’s fees or similar payments
relating to this Agreement or the Contemplated Transactions.


5.           Controlling Stockholder Representations and Warranties.  The
Controlling Stockholder represents and warrants to and agrees with each
Subscriber that:


(a)           Organization and Standing of the Controlling Stockholder.  If such
Controlling Stockholder is an entity, such Controlling Stockholder is a
corporation, partnership or other entity duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.


(b)           Authorization and Power.  Each Controlling Stockholder has the
requisite power and authority to enter into and perform this Agreement and the
other Transaction Documents. The execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Controlling
Stockholder is a party by such Controlling Stockholder and the consummation by
it of the Contemplated Transactions have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Controlling Stockholder or its Board of Directors, stockholders, partners,
members, as the case may be, is required. This Agreement and the other
Transaction Documents have been duly authorized, executed and delivered by such
Controlling Stockholder and each constitutes, or shall constitute when executed
and delivered, a valid and binding obligation of such Controlling Stockholder
enforceable against such Controlling Stockholder in accordance with the terms
thereof.
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Controlling Stockholder of the Contemplated Transactions do not and will not (i)
result in a violation of such Controlling Stockholder’s charter documents or
bylaws or other organizational documents or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Controlling Stockholder is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Controlling Stockholder or its properties. Such Controlling
Stockholder is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement and the other Transaction Documents or to purchase the Purchased
Shares in accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, such Controlling Stockholder is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.


(d)           Litigation.  There is no pending or, to the best knowledge of the
Controlling Stockholder, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Controlling Stockholder that would affect the execution by the
Controlling Stockholder or the complete and timely performance by the
Controlling Stockholder of its obligations under the Transaction Documents and
timely completion of the Contemplated Transactions.


(e)           Foreign Corrupt Practices.  No Controlling Stockholder has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Controlling Stockholder which is in violation of law,
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.


(f)           Survival.  The foregoing representations and warranties shall
survive for a period of three years after the Final Closing Date.


6.           Regulation D/Regulation S Offering/Legal Opinion. The offer and
issuance of the Purchased Shares to the Subscribers is being made pursuant to
the exemption from the registration provisions of the Securities Act afforded by
Section 4(2) or Section 4(6) of the Securities Act or Rule 506 of Regulation D
and/or Regulation S.  The Company will provide, at the Company’s expense, such
other legal opinions, if any, as are reasonably necessary in each Subscriber’s
opinion for the issuance and resale of the Purchased Shares pursuant to an
effective registration statement. The Company shall approve, or have its
designated counsel approve, Rule 144 legal opinion requests from Subscriber’s
counsel for removal of restrictive legends to the Purchased Shares, within three
(3) business days of such request being provided to the Company’s transfer
agent.


7.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:
 
 
15

--------------------------------------------------------------------------------

 
 
(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 7(n), the Company will advise the Subscribers, within twenty-four hours
after it receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the capital stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose. The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Purchased Shares,
except as may be required by any applicable federal or state securities laws and
unless contemporaneous notice of such instruction is given to the Subscribers.


(b)           Quotation.  The Company shall use its best efforts to cause its
common stock to become quoted on the Over The Counter Bulletin Board (or other
market or exchange of OTC Markets Group, Inc.) within sixty (60) days of the
effectiveness of the initial Registration Statement (as defined below)
filed  pursuant to Section 9 hereof (the “OTCBB Listing Date”).


(c)           Market Regulations.  If required, the Company shall notify the
Commission and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Purchased Shares to the Subscribers and promptly provide copies thereof to the
Subscribers.


(d)           Filing Requirements.  From the date of this Agreement and for a
period ending the earlier of (i) the five (5) year anniversary of this Agreement
or (ii) the date that the Subscribers no longer hold any of the Purchased
Shares; (the latter date being the “End Date”), the Company will (A) comply in
all respects with its reporting and filing obligations under the Exchange Act,
and (B) comply with all requirements related to any registration statement filed
pursuant to this Agreement. The Company will use its best efforts not to take
any action or file any document (whether or not permitted by the Securities Act
or the Exchange Act or the rules thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under said acts until the End Date.  The Company agrees to timely file a Form D
with respect to the Purchased Shares if required under Regulation D and to
provide a copy thereof to each Subscriber promptly after such filing.  From the
OTCBB Listing Date until the End Date, the Company will continue the listing or
quotation of its common stock on the Over The Counter Bulletin Board (or other
market or exchange of OTC Markets Group, Inc.) or Senior Exchange and will
comply in all respects with the Company's reporting, filing and other
obligations under the bylaws or rules of such market or exchange.


(e)           Use of Proceeds.  The proceeds of the Offering will be employed by
the Company for expenses of the Offering and general working capital. The
Purchase Price may not and will not be used for accrued and unpaid officer and
director salaries, redemption of outstanding notes or equity instruments of the
Company outstanding on the Closing Date, nor will the proceeds from the Offering
be used to repay any loan or other obligation owed to any officer, director or
employee of the Company, other than salary and compensation obligations incurred
in the ordinary course of business and consistent with past practice.


(f)           DTC Program.  If the Company is eligible for DTC’s “FAST” program,
it will, for a period of at least two (2) years from the Final Closing Date, use
its best efforts to employ as the transfer agent for the Purchased Shares a
participant in the Depository Trust Company Automated Securities Transfer
Program that is eligible to deliver shares via the Deposit Withdrawal Agent
Commission System.
 
 
16

--------------------------------------------------------------------------------

 
 
(g)           Taxes.  From the date of this Agreement until the End Date, the
Company will, and will ensure that each Subsidiary will, promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company and the Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will, and
will ensure that its Subsidiaries will, pay all such taxes, assessments, charges
or levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.


(h)           Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement until the End Date, the Company will, and will
ensure that each Subsidiary will, keep its assets which are of an insurable
character insured by financially sound and reputable insurers against loss or
damage by fire, explosion and other risks customarily insured against by
companies in the Company’s line of business and location, in amounts and to the
extent and in the manner customary for companies in similar businesses similarly
situated and located and to the extent available on commercially reasonable
terms.


(i)           Books and Records.  From the date of this Agreement until the End
Date, the Company will, and will ensure that each Subsidiary will, keep true
records and books of account in which full, true and correct entries will be
made of all dealings or transactions in relation to its business and affairs in
accordance with generally accepted accounting principles applied on a consistent
basis.


(j)           Governmental Authorities.  From the date of this Agreement until
the End Date, the Company shall, and will ensure that each Subsidiary shall,
duly observe and conform in all material respects to all valid requirements of
governmental authorities relating to the conduct of its business or to its
properties or assets.


(k)           Intellectual Property.  From the date of this Agreement until the
End Date, the Company shall, and will ensure that each Subsidiary shall,
maintain in full force and effect its corporate existence, rights and franchises
and all licenses and other rights to use intellectual property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business, unless it is sold for value.


(l)           Properties.  From the date of this Agreement until the End Date,
the Company will, and will ensure that each Subsidiary will, keep its properties
in good repair, working order and condition, reasonable wear and tear excepted,
and from time to time make all necessary and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company will, and will
ensure that each Subsidiary will, at all times comply with each provision of all
leases and claims to which it is a party or under which it occupies or has
rights to property. The Company will not, and will ensure that each Subsidiary
will not, abandon any of its assets except for those assets which have
negligible or marginal value or for which it is prudent to do so under the
circumstances.
 
 
17

--------------------------------------------------------------------------------

 
 
(m)           Confidentiality/Public Announcement.  From the date of this
Agreement until the End Date, the Company agrees that except in connection with
a Form 8-K and the registration statement or statements regarding the
Subscriber’s Purchased Shares or in correspondence with the Commission regarding
same, it will not disclose publicly or privately the identity of any Subscriber
unless expressly agreed to in writing by a Subscriber or only to the extent
required by law and then only upon not less than three days prior notice to
Subscriber. In any event and subject to the foregoing, the Company undertakes to
file a Form 8-K and issue a press release describing the Offering within four
business days after the initial Closing Date. Prior to the initial Closing Date,
such Form 8-K will be provided to Subscribers for their review and approval. In
the Form 8-K, the Company will specifically disclose the nature of the Offering.
Upon delivery by the Company to the Subscribers after the Closing Date of any
notice or information, in writing, electronically or otherwise, and while the
Purchased Shares are held by Subscribers, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or Subsidiaries, the Company shall
within four business days after any such delivery publicly disclose such
material, nonpublic information on a Report on Form 8-K, provided, however, that
the Company will have no obligation to file any Report on Form 8-K with respect
to (i) any information contained in the registration statement relating to the
registration of the Registrable Securities, submitted for investors’ review
pursuant to Section 9 herein, and (ii) the information as to currently
contemplated and/or negotiated financing transactions. In the event that the
Company believes that a notice or communication to Subscribers contains
material, nonpublic information relating to the Company or Subsidiaries, the
Company shall so indicate to Subscribers prior to delivery of such notice or
information. Subscribers will be granted sufficient time to notify the Company
that such Subscriber elects not to receive such information. In such case, the
Company will not deliver such information to Subscribers. In the absence of any
such indication, Subscribers shall be allowed to presume that all matters
relating to such notice and information do not constitute material, nonpublic
information relating to the Company or Subsidiaries.


(n)           Non-Public Information.  The Company covenants and agrees that
except for the Disclosure Materials and schedules and exhibits to this Agreement
and the Transaction Documents, which information the Company undertakes to
publicly disclose on the Form 8-K described in Section 7(m) above and except for
the information as to currently contemplated and/or negotiated financing
transactions, neither it nor any other person acting on its behalf will at any
time provide any Subscriber or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Subscriber shall have agreed in writing to accept such information.
The Company understands and confirms that each Subscriber shall be relying on
the foregoing representations in effecting transactions in securities of the
Company.


(o)           (Reserved)


(p)           Senior Exchange Listing. The Company shall use its best efforts to
cause its common stock to become listed (the “Uplisting”) on a Senior Exchange
(“Senior Exchange Listing”) within twelve (12) months of the OTCBB Listing Date
(the “Uplisting Date”).  If the Senior Exchange Listing has not occurred by the
Uplisting Date, the Company shall pay cash liquidated damages to each Subscriber
in the amount equal to one half of one percent (0.5%) of such Subscriber’s
aggregate Purchase Price to be paid on the first business day after the
Uplisting Date and on each monthly anniversary of said date until the Uplisting
is completed.  A “Senior Exchange” means any of the NYSE Amex, Nasdaq Capital
Market, Nasdaq Global Market, Nasdaq Global Select Market, or New York Stock
Exchange.


(q)           Related Party Indebtedness.  From the date of this Agreement until
the closing of an offering of the Company’s common stock at a price per share
not less than $4.00 (subject to adjustment for stock dividends, subdivisions and
combinations) that results in aggregate gross proceeds to the Company of not
less than $20,000,000 (the “Restriction Period”), the Company will not, and will
not permit any of its Subsidiaries, in each case without the written consent of
Subscribers holding at least 75% of the Purchased Shares issued in the Offering,
to directly or indirectly, make any payment, or otherwise deliver any assets of
the Company, on account of $4,500,000 of indebtedness to Yushan Wei described on
Schedule 7(q) hereto.  During the Restriction Period, the Company and its
Subsidiaries shall be prohibited from incurring any indebtedness to Yushan Wei
or any of his Affiliates not described in the previous sentence (“Additional
Indebtedness”) or making any payment on such any Additional Indebtedness to
Yushan Wei or any of his Affiliates, unless such incurrence or payment is
approved by the Company’s Board of Directors.

(r)           Additional Negative Covenants.  From the date of this Agreement
until the effective date of the Registration Statement, the Company will not,
and will not permit any of its Subsidiaries, in each case without the written
consent of Subscribers holding at least 75% of the Purchased Shares issued in
the Offering, to directly or indirectly:
 
 
18

--------------------------------------------------------------------------------

 
 
(i)           engage in any business other than businesses engaged in or
proposed to be engaged in by the Company on the initial Closing Date or
businesses similar thereto;


(ii)           suffer a Change in Control (as defined below);


(iii)           enter into any new agreement or make any amendment to any
existing agreement, which by its terms would restrict the Company’s performance
of its obligations to holders of the Purchased Shares pursuant to this Agreement
or any Transaction Documents; or


(vi)           make any distribution or other transfer of cash or other property
without consideration whether by way of dividend or otherwise to shareholders of
the Company on account of their ownership of the Company’s shares, or purchase
or redeem any shares of the Company or for cash or other property.


(s)           For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any of the following:


(i)           any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding the Controlling
Stockholder, Yushan Wei, any Family Member of Yushan Wei, any entity or person
controlling, controlled by or under common control with the Controlling
Stockholder, Yushan Wei, any Family Member of Yushan Wei, any employee benefit
plan of the Company or any such entity, and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which the Controlling Stockholder or
Yushan Wei is a member) is or becomes the “beneficial owner” (as defined in Rule
13(d)(3) under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding common stock
of the Company; provided, however, that, in no event shall a Change of Control
be deemed to have occurred upon a public offering of the common stock under the
Securities Act.  For purposes hereof, “Family Member” means (I) a person’s
spouse, parent, sibling and descendants (whether natural or adopted), (II) any
family limited partnership, limited liability company or other entity wholly
owned, directly or indirectly, by such person and/or such person’s spouse,
parent, sibling and/or descendants (whether natural or adopted), and (III) any
estate or trust for the benefit of such person and/or such person’s spouse,
parent, sibling and/or descendants (whether natural or adopted)); or


(ii)           any consolidation or merger of the Company where the stockholders
of the Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the entity issuing cash or securities in the consolidation or
merger (or of its ultimate parent entity, if any); or


(iii)           there shall occur (A) any sale, lease, exchange or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company, other than a sale or disposition by the Company of all or
substantially all the Company’s assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned by “persons”
(as defined above) in substantially the same proportion as their ownership of
the Company, as applicable, immediately prior to such sale or (B) the approval
by stockholders of the Company of any plan or proposal for the liquidation or
dissolution of the Company, as applicable.
 
 
19

--------------------------------------------------------------------------------

 
 
8.           Covenants of the Company, Controlling Stockholder, and Subscriber
Regarding Indemnification.


(a)           The Company and the Controlling Stockholder agree, jointly and
severally, to indemnify, hold harmless, reimburse and defend the Subscribers,
the Subscribers’ officers, directors, agents, Affiliates, Subsidiaries, members,
managers, and equity holders, from and against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscribers or any such person which
results, arises out of or is based upon (i) any misrepresentation by the Company
or the Controlling Stockholder or breach of any representation or warranty by
the Company or the Controlling Stockholder in this Agreement, in any Exhibits or
Schedules attached hereto, or in any Transaction Documents, or (ii) after any
applicable notice and/or cure periods, any breach, default in performance or
failure to perform any covenant or undertaking to be performed by the Company
hereunder, in the Transaction Documents, as required by the Contemplated
Transactions, or pursuant to any other agreement entered into by the Company and
Subscribers relating hereto.


(b)           The Subscribers agree to indemnify, hold harmless, reimburse and
defend the Company, the Company’s officers, directors, agents, Affiliates,
members, managers, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon them or any such person which results,
arises out of or is based upon any material misrepresentation by the Subscribers
in this Agreement, in any Exhibits or Schedules attached hereto, or in any
Transaction Documents. Notwithstanding the foregoing, in no event shall the
liability of the Subscriber, or its permitted successor hereunder, or under any
Transaction Documents or other agreement delivered in connection herewith,
exceed the Purchase Price paid by such Subscriber.


(c)           The procedures set forth in Section 9(f) shall apply to the
indemnification set forth in this Section 8.


9.           Registration Rights.


(a)           Registration Statement Requirements.  The Company shall file with
the Commission a Form S-1 registration statement (the “Registration
Statement”) (or such other similar registration form that it is eligible to use)
in order to register all or such portion of the Registrable Shares (as defined
below) as permitted by the Commission (provided that the Company shall use
diligent efforts to advocate with the Commission for the registration of all of
the Registrable Shares) pursuant to Rule 415 for resale and distribution under
the Securities Act within thirty (30) calendar days following the Final Closing
Date (the “Required Filing Date”), and use its best efforts to cause the
Registration Statement to be declared effective upon the earlier of (x) one
hundred eighty (180) calendar days after the Final Closing Date, or (y) three
(3) business days after oral or written notice to the Company or its counsel
from the Commission that it may be declared effective (the “Required Effective
Date”).  The Company will register not less than 100% of the shares of common
stock that are issuable or that have been issued upon conversion of the
Purchased Shares in the aforedescribed Registration Statement (the “Registrable
Shares”); provided, however, that in the event that the Company is required by
the Commission to cutback the number of shares being registered in the
Registration Statement pursuant to Rule 415, then the Company shall reduce the
Registrable Shares pro rata among the Subscribers included in the Registration
Statement, unless otherwise directed in writing by a Subscriber as to its
Registrable Shares. The Registration Statement shall also state that, in
accordance with Rules 416 and 457 under the Securities Act, it also covers such
indeterminate number of additional shares of common stock as may become issuable
with respect to the Registrable Shares to prevent dilution resulting from stock
splits, stock dividends or similar transactions. Notwithstanding anything to the
contrary contained in this Section 9, if the Company receives comments from the
Commission, and following discussions with and responses to the Commission in
which
 
 
20

--------------------------------------------------------------------------------

 
 
the Company uses its reasonable best efforts and time to cause as many
Registrable Shares for as many Subscribers as possible to be included in the
Registration Statement filed pursuant to Section 9(a) without characterizing any
Subscriber as an underwriter, the Company is unable to cause the inclusion of
all Registrable Shares in such Registration Statement, then the Company may,
following not less than three (3) business days prior written notice to the
Subscribers, (x) remove from the Registration Statement such Registrable Shares
(the “Cut Back Shares”) and/or (y) agree to such restrictions and limitations on
the registration and resale of the Registrable Shares, in each case as the
Commission may require in order for the Commission to allow such Registration
Statement to become effective; provided, that in no event may the Company name
any Subscriber as an underwriter without such Subscriber’s prior written consent
(collectively, the “Commission Restrictions”). Unless the Commission
Restrictions otherwise require, any cut-back imposed pursuant to this Section
9(a) shall be allocated among the Registrable Shares of the Subscribers on a pro
rata basis. No Liquidated Damages under Section 9(d) shall accrue on or as to
any Cut Back Shares, and the required Commission Effectiveness Date for such
additional Registration Statement including the Cutback Shares will be tolled,
until such time as the Company is able to effect the registration of the Cut
Back Shares in accordance with any Commission Restrictions (such date, the
“Restriction Termination Date”). From and after the Restriction Termination
Date, all provisions of this Section 9 (including, without limitation, the
Liquidated Damages provisions, subject to tolling as provided above) shall again
be applicable to the Cut Back Shares (which, for avoidance of doubt, retain
their character as “Registrable Shares”) so that the Company will be required to
file with and cause to be declared effective by the Commission such additional
Registration Statements in the time frames set forth herein as necessary to
ultimately cause to be covered by effective Registration Statements all
Registrable Shares.


(b)           Registration Procedures.  If and whenever the Company is required
by the provisions of Section 9(a) to effect the registration of any Registrable
Shares under the Securities Act, the Company will, as expeditiously as possible:


(i)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 9, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), and promptly provide to
Subscriber’s counsel copies of all filings and Commission letters of comment and
notify the Subscribers (by telecopier and by e-mail addresses provided by the
Subscribers) and Subscriber’s counsel (by telecopier to 402-435-4239 and by
email to ahornung@scudderlaw.com) on or before the second business day
thereafter that the Company receives notice that (i) the Commission has no
comments or no further comments on the registration statement, and (ii) the
registration statement has been declared effective;


(ii)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for the later of (a) a
period of one (1) year, or (b) until the Purchased Shares can be sold by the
Subscribers pursuant to Rule 144 without volume restrictions;


(iii)           furnish to the Subscribers such number of copies of the
registration statement and the prospectus included therein (including each
preliminary prospectus) as such Subscribers reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement or make them electronically available;


(iv)           use its reasonable best efforts to register or qualify the
Registrable Shares covered by such registration statement under the securities
or “blue sky” laws of such jurisdictions as the Subscribers shall request in
writing, provided, however, that the Company shall not for any such purpose be
required to qualify to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to service of process in
any such jurisdiction;
 
 
21

--------------------------------------------------------------------------------

 
 
(v)           list the Registrable Shares covered by such registration statement
with any securities exchange or market on which the common stock of the Company
is then listed;


(vi)           notify the Subscribers as soon as practicable, and in any event
within twenty-four hours, of the Company’s becoming aware that a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the prospectus contained in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing or which becomes
subject to a Commission, state or other governmental order suspending the
effectiveness of the registration statement covering any of the Registrable
Shares. Each Subscriber hereby covenants that it will not sell any Registrable
Shares pursuant to such prospectus during the period commencing at the time at
which the Company gives such Subscriber notice of the suspension of the use of
such prospectus in accordance with this Section 9(b)(vi) and ending at the time
the Company gives such Subscriber notice that such Subscriber may thereafter
effect sales pursuant to the prospectus, or until the Company delivers to such
Subscriber or files with the Commission an amended or supplemented prospectus.


(c)           Provision of Documents.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Shares of a particular Subscriber that
such Subscriber shall furnish to the Company in writing such information and
representation letters, including a completed form of the Selling Securityholder
Questionnaire attached hereto, with respect to itself and the proposed
distribution by it as the Company may reasonably request to assure compliance
with federal and applicable state securities laws.


(d)           Non-Registration Events.  The Company and the Subscribers agree
that the Subscribers will suffer damages if the Registration Statement is not
filed by the Required Filing Date and not declared effective by the Commission
by the Required Effective Date or if, after it is declared effective, its
effectiveness is not maintained in the manner and within the time periods
contemplated by Section 9 hereof, and it would not be feasible to ascertain the
extent of such damages with precision. Accordingly, if (A) the Registration
Statement is not filed on or before the Required Filing Date, (B) the
Registration Statement is not declared effective on or before the Required
Effective Date, or (C) any registration statement described in Section 9 is
declared effective but shall thereafter cease to be effective for a period of
time which shall exceed twenty (20) days in the aggregate per year (defined as a
period of 365 days commencing on the date the Registration Statement is declared
effective) (each such event referred to in clauses (A) through (C) of this
Section 9(d), a “Non-Registration Event”), then the Company shall deliver to the
Subscribers, as liquidated damages (“Liquidated Damages”), an amount equal to
two percent (2%) of the Purchase Price of the Purchased Shares owned of record
by such holder on the first business day after the Non-Registration Event and
for each subsequent thirty (30) day period (pro rata for any period less than
thirty days) which are subject to such Non-Registration Event. The Company must
pay the Liquidated Damages in cash.  In the event a Registration Statement is
filed by the Required Filing Date but is withdrawn prior to being declared
effective by the Commission, then such Registration Statement will be deemed to
have not been filed.
 
 
22

--------------------------------------------------------------------------------

 
 
(e)           Expenses.  All expenses incurred by the Company in complying with
Section 9, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel, including
one special counsel for the Subscribers, and independent public accountants for
the Company, fees and expenses (including reasonable counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
FINRA, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” The Company will pay all Registration Expenses in
connection with any registration statement described in Section 9.


(f)           Indemnification and Contribution.


(i)           In the event of a registration of any Registrable Shares under the
Securities Act pursuant to Section 9, the Company will, to the extent permitted
by law, indemnify and hold harmless the Subscriber, each of the officers,
directors, agents, Affiliates, members, managers, control persons, and principal
shareholders of the Subscriber, each underwriter of such Registrable Shares
thereunder and each other person, if any, who controls such Subscriber or
underwriter within the meaning of the Securities Act, against any losses,
claims, damages or liabilities, joint or several, to which the Subscriber, or
such underwriter or controlling person may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any registration
statement under which such Registrable Shares was registered under the
Securities Act pursuant to Section 9, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the provisions of Section 9(f)(iii), reimburse the Subscriber, each
such underwriter and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to the Subscriber to the extent that any
such damages arise out of or are based upon an untrue statement or omission made
in any preliminary prospectus if (i) the Subscriber failed to send or deliver a
copy of the final prospectus delivered by the Company to the Subscriber with or
prior to the delivery of written confirmation of the sale by the Subscriber to
the person asserting the claim from which such damages arise, (ii) the final
prospectus would have corrected such untrue statement or alleged untrue
statement or such omission or alleged omission, or (iii) to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by any such Subscriber in writing
specifically for use in such registration statement or prospectus.


(ii)           In the event of a registration of any of the Registrable Shares
under the Securities Act pursuant to Section 9, each Subscriber severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the Securities Act, each officer of the Company who signs the
registration statement, each director of the Company, each underwriter and each
person who controls any underwriter within the meaning of the Securities Act,
against all losses, claims, damages or liabilities, joint or several, to which
the Company or such officer, director, underwriter or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement of any material fact contained in the
registration statement under which such Registrable Shares were registered under
the Securities Act pursuant to Section 9, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the Subscriber will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
omission made in reliance upon and in conformity with information pertaining to
such Subscriber, as such, furnished in writing to the Company by such Subscriber
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Subscriber hereunder shall be
limited to the net proceeds actually received by the Subscriber from the sale of
Registrable Shares pursuant to such registration statement.
 
 
23

--------------------------------------------------------------------------------

 
 
(iii)           Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to such indemnified party other than under this Section 9(f)(iii) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 9(f)(iii), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 9(f)(iii) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to indemnified party which are different from or additional
to those available to the indemnifying party or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, the indemnified parties, as a group, shall have the right to
select one separate counsel, reasonably satisfactory to the indemnified and
indemnifying party, and to assume such legal defenses and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.


(iv)           In order to provide for just and equitable contribution in the
event of joint liability under the Securities Act in any case in which either
(i) a Subscriber, or any controlling person of a Subscriber, makes a claim for
indemnification pursuant to this Section 9(f) but it is judicially determined
(by the entry of a final judgment or decree by a court of competent jurisdiction
and the expiration of time to appeal or the denial of the last right of appeal)
that such indemnification may not be enforced in such case notwithstanding the
fact that this Section 9(f) provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the
Subscriber or controlling person of the Subscriber in circumstances for which
indemnification is not provided under this Section 9(f); then, and in each such
case, the Company and the Subscriber will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that the Subscriber is responsible only for
the portion represented by the percentage that the public offering price of its
securities offered by the registration statement bears to the public offering
price of all securities offered by such registration statement, provided,
however, that, in any such case, (y) the Subscriber will not be required to
contribute any amount in excess of the public offering price of all such
securities sold by it pursuant to such registration statement; and (z) no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation and provided,
further, however, that the liability of the Subscriber hereunder shall be
limited to the net proceeds actually received by the Subscriber from the sale of
Registrable Shares pursuant to such registration statement.
 
 
24

--------------------------------------------------------------------------------

 
 
10.           Anti-dilution and Purchase Rights.


(a)           Right of First Refusal.  Subject to (i) applicable laws or
regulations of any governmental or other regulatory agency, including the
Financial Industry Regulatory Authority, Inc. and/or any stock exchange on which
the shares of common stock offered for sale (the “IPO Shares”) in the Company’s
initial public offering (the “IPO”) are proposed to be traded and (ii) any
determination by the lead underwriter in such IPO that the exercise of such
right would be detrimental to such IPO or the aftermarket performance of the
Company’s securities, the Company shall afford the Subscribers a reasonable
opportunity to purchase from the underwriters in such IPO such number of IPO
Shares equal to such Shareholders’ pro rata share of 35% of the IPO Shares at a
price per share equal to the final price per share (after deduction of
underwriting discounts and commissions) stated in the final prospectus used in
connection with such offering.  Each Subscriber that desires to participate in
such offering shall provide written notice to the Company of the number of IPO
Shares that such Subscriber will purchase pursuant to this Agreement no later
than two (2) days prior to the commencement of public trading of the IPO
Shares.  This right of first refusal shall expire 90 days following the
Company’s Senior Exchange Listing.


(b)           Most Favored Nations Provision.  Other than in connection with a
Qualified Issuance (as deemed below), if at any time following the Final Closing
Date and prior to the Senior Exchange Listing, the Company shall issue any
common stock or securities convertible into or exchangeable into shares of
common stock (or modify the conversion or exercise price of any of the foregoing
which may be outstanding) to any person or entity at a price per share which
shall be less than $2.00 per share, subject to adjustment for stock dividends,
subdivisions and combinations (the “Lower Price Issuance”), without the consent
of the Subscriber, then the Company shall issue, for each such occasion,
additional shares of Preferred Stock to the Subscriber respecting those
Purchased Shares that are then still owned by the Subscriber at the time of the
Lower Price Issuance so that the average per share purchase price of the
Purchased Shares owned by the Subscriber on the date of the Lower Price Issuance
plus such additional shares issued to Subscriber pursuant to this Section 10(b)
is equal to such other Lower Price Issuance. The delivery to Subscriber of the
additional shares of Preferred Stock shall be not later than the closing date of
the transaction giving rise to the requirement to issue additional shares of
Preferred Stock.  Any such additional shares issued to a Subscriber shall be
considered Registrable Shares for purposes of this Agreement, and the Subscriber
shall be entitled to the registration rights set forth in Section 9 with respect
to such shares.  For purposes of the issuance and adjustment described in this
paragraph, the issuance of any security of the Company carrying the right to
convert such security into shares of common stock or of any warrant, right or
option to purchase common stock shall result in the issuance of the additional
shares of common stock upon the sooner of the agreement to or actual issuance of
such convertible security, warrant, right or option and again at any time upon
any subsequent issuances of shares of common stock upon exercise of such
conversion or purchase rights if such issuance is at a price lower than $2.00
per share, subject to adjustment for stock dividends, subdivisions and
combinations. Common stock issued or issuable by the Company for no
consideration or for consideration that cannot be determined at the time of
issue will be deemed issuable or to have been issued for $0.001 per share of
common stock. The rights of Subscriber set forth in this Section 10(b) are in
addition to any other rights the Subscriber has pursuant to this Agreement and
any other agreement referred to or entered into in connection herewith or to
which Subscriber and Company are parties. “Qualified Issuance” shall mean (i)
securities issued upon exercise of any options or warrants to purchase common
stock outstanding as of the date hereof and disclosed in Schedule 4(d) hereto;
(ii) common stock issuable upon a stock split, stock dividend, or any
subdivision of shares of common stock, provided that corresponding adjustments
are made to all share and price information noted in this Agreement; (iii)
shares issued in connection with a merger, consolidation, acquisition, or
similar business combination (other than any such transaction where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate 100% of the combined voting
power of the securities of the entity issuing cash or securities in the
consolidation or merger (or of its ultimate parent entity, if any))  approved by
the board of directors and Subscribers holding at least 75% of the Purchased
Shares; or (iv) shares issued pursuant to any equipment loan or leasing
arrangement, real property leasing arrangement or real property debt financing,
in each case, from a bank or similar financial institution and in an amount and
under terms approved by the Board.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)           Other Adjustments.


(i)           Other than in connection with a Qualified Issuance, (x) if the
Company’s actual after tax net income under U.S. GAAP for the fiscal year ending
December 31, 2011 (“Actual 2011 Net Income”) is less than $15,900,000 (“2011
Targeted Net Income”), or (y) if the Company’s actual after tax net income under
U.S. GAAP for the fiscal year ending December 31, 2012 (“Actual 2012 Net
Income”) is less than $18,000,000 (“2012 Targeted Net Income,” together with the
2011 Targeted Net Income, the “Targeted Net Income”), then the Controlling
Stockholder (or the Escrow Holder shall deliver, as the case may be) shall
transfer, for each such occasion, to each Subscriber an additional amount of
shares of the Company’s common stock (the “Adjustment Shares”) equal to, as
applicable, (a) the percentage of variation of the Actual 2011 Net Income from
the 2011 Targeted Net Income times the number of Purchased Shares acquired by
such Subscriber pursuant to this Agreement and (b) the percentage of variation
of the Actual 2012 Net Income from the 2012 Targeted Net Income times the number
of Purchased Shares acquired by such Subscriber pursuant to this Agreement.


(ii)           The delivery to each Subscriber of such Subscriber’ s Adjustment
Shares shall be not later than the third business day after the filing of a Form
10-K with the Commission declaring the annual audited results for the applicable
fiscal year end.


(iii)           Notwithstanding anything to the contrary contained herein, in
determining whether the Company has achieved either the 2011 Targeted Net Income
or 2012 Targeted Net Income, the Company may disregard any non-cash charge or
expense required to be recognized by the Company under U.S. generally accepted
accounting principles (“U.S. GAAP”), including but not limited to the non-cash
charges listed in the next sentence. In addition, in determining whether the
Company has achieved either the 2011 Targeted Net Income or the 2012 Targeted
Net Income (as the case may be), (1) any liquidated damages payable pursuant to
the Offering and (2) any non-cash charges expensed by the Company related to any
warrants, options or Preferred Stock issued pursuant to Offering, in each case,
shall not be included as expenses of the Company in determining the Actual 2011
and 2012 Net Income. “Net Income” shall mean the Company’s income after taxes
for the fiscal year ending December 31, 2011 or December 31, 2012 (as the case
may be) in each case determined in accordance with U.S. GAAP as reported in the
2011 Annual Report or 2012 Annual Report (as the case may be) on Form 10-K filed
by the Company with the Commission less the allowable exclusions listed above.


(d)           Controlling Stockholder Share Escrow.


(i)           The Controlling Stockholder hereby agree to deposit into a
custodian account at Deutsche Bank National Trust Company, a national banking
association (the “Escrow Holder”) pursuant to an Escrow Agreement in the form
attached hereto as Exhibit B (the “Escrow Agent”), to be entered into by and
among the Company, the Controlling Stockholder and the Subscribers’
Representative immediately prior to the initial Closing Date, an aggregate
amount of 200,000 shares of the Company’s currently issued and outstanding
common stock (together with any additional securities or assets issued or
distributed with respect to such shares pursuant to stock splits, dividends,
reclassifications, or the like) (the “Escrowed Shares”), as partial security for
the Controlling Stockholder’s performance under Section 10(c).  The Controlling
Stockholder shall execute and deliver such additional documents or instruments,
reasonably requested by the Escrow Holder to give effect to the terms of this
Section 10(d); provided, that the provisions of any escrow instructions
regarding release of the Escrowed Shares from the escrow must be approved by and
shall be reasonably acceptable to the Subscribers’ Representative (as defined
below); provided, further, that if the requirements of Section 10(c) are
satisfied in full, then the Subscribers’ Representative will timely authorize
the Escrow Holder to release the Escrowed Shares to the Controlling Stockholder.
 
 
26

--------------------------------------------------------------------------------

 
 
(ii)           Notwithstanding the foregoing, upon the earlier of (A) the Senior
Exchange Listing or (B) the day after the filing of the Company’s annual report
on Form 10-K disclosing the Actual 2012 Net Income, then, provided that all
obligations of the Controlling Stockholder pursuant to Section 10(c) have been
met or reserved for, any other Escrowed Shares remaining in the escrow account
created pursuant to this Section 10(d) may be released to the Controlling
Stockholders without any action required by the Subscribers’ Representative or
the Company.


(iii)           David Steele, shall be constituted and appointed as the
“Subscribers’ Representative.” Each Subscriber hereby appoints and constitutes
the Subscribers’ Representative as his, her or its agent and true and lawful
attorney-in-fact with the powers and authority as set forth in this Agreement.
The Subscribers’ Representative shall be the exclusive agent for and on behalf
of the Subscriber to: (A) give and receive notices and communications to or from
the Company (on behalf of itself or any other Subscriber) and/or the Escrow
Holder relating to this Agreement, any escrow agreement or arrangement described
in or contemplated by this Section 10(c) or any of the other Transaction
Documents; (B) provide endorsements for transfer of, and authorize deliveries to
Subscribers of Escrowed Shares from the escrow; and (C) take all actions
necessary or appropriate in the judgment of the Subscribers’ Representative for
the accomplishment of the foregoing, in each case without having to seek or
obtain the consent of any Subscriber under any circumstance. The Subscribers’
Representative shall be the sole and exclusive means of asserting or addressing
any of the above and no Subscriber shall have any right to act on his, her or
its own behalf with respect to any such matters, other than any claim or dispute
directly against the Subscribers’ Representative. No bond shall be required of
the Subscribers’ Representative, and the Subscribers’ Representative shall
receive no compensation for its services.  Notices or communications to or from
the Subscribers’ Representative shall constitute notice to or from each
Subscriber. The Subscribers’ Representative shall not be liable to any
Subscriber for any act done or omitted hereunder as the Subscribers’
Representative while acting in good faith and any act done or omitted in
accordance with the advice of counsel or other expert shall be conclusive
evidence of such good faith.  Any reasonable costs and expenses incurred by the
Subscribers’ Representative in connection with its activities and duties as the
Subscribers’ Representative will be reimbursed by the Company promptly upon
submission of evidence of such reasonable fees or expenses to the Company.  The
Subscribers shall jointly and severally indemnify the Subscribers’
Representative and its employees, Affiliates, agents, members, and officers, and
hold them harmless against any loss, liability or expense arising out of or in
connection with the acceptance or administration of the activities and duties of
the Subscribers’ Representative.  Subscribers holding at least 75% of the
Purchased Shares may elect to remove the Subscribers’ Representative, with or
without cause.  In the event of that the Subscribers’ Representative shall cease
to be the Subscribers’ Representative (whether through resignation, removal or
death), then a majority-in-interest of the Subscribers may appoint a new
individual to act as the Subscribers’ Representative.


11.           Closing Conditions.


(a)           The obligation hereunder of the Subscribers to acquire and pay for
the Purchased Shares is subject to the satisfaction or waiver, at or before the
Closing, of each of the conditions set forth below. These conditions are for the
Subscribers’ sole benefit and may be waived by the Subscribers at any time in
their sole discretion.
 
 
27

--------------------------------------------------------------------------------

 
 
(i)           The representations and warranties of the Company contained in
this Agreement shall have been true and correct on the date of this Agreement
and shall be true and correct on the Closing Date as if given on and as of the
Closing Date (except for representations given as of a specific date, which
representations shall be true and correct as of such date), and on or before the
Closing Date the Company shall have performed all Contemplated Transactions
required to be performed by the Company on or before the Closing Date;


(ii)           The Certificate of Designation designating the rights and
preferences of the Preferred Stock in the form attached hereto as Exhibit C
shall have been filed with the Secretary of State of the State of Nevada;


(iii)           The Controlling Stockholder shall have executed the Escrow
Agreement and delivered to the Escrow Holder the Escrow Shares; and


(iv)           The Transaction Documents have been duly executed and delivered
by the Company and the Controlling Stockholder.


(b)           The obligation hereunder of the Company to issue and sell the
Purchased Shares to the Purchaser is subject to the satisfaction or waiver, at
or before the Closing, of each of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.


(i)           The representations and warranties of the Subscriber in this
Agreement and each of the other Transaction Documents to which the Subscriber is
a party shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time, except for
representations and warranties that are expressly made as of a particular date,
which shall be true and correct in all material respects as of such date;


(iii)           The delivery by each Subscriber of a duly completed and executed
Investor Questionnaire in the form attached hereto as Exhibit A; and


(iii)           The delivery of the aggregate Purchase Price for the Purchased
Shares to the Company; and


(iv)           The Transaction Documents to which each Subscriber is a party
have been duly executed and delivered by the Subscriber.


12.           Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (A) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (B) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:
 
 
28

--------------------------------------------------------------------------------

 
 
If to the Company, to:


Mr. Yushan Wei, President and Chief Executive Officer
GSP-2, Inc.
Gongzhuling State Agriculture Science and Technology Park
Gongzhuling City
Jilin Province
People’s Republic of China
Tel: +86-434-627-8415


With a copy by fax only to (which copy shall not constitute notice):


Anslow & Jaclin LLP
Attn: Gregg E. Jaclin, Esq.
195 Route 9 South, 2nd Floor
Manalapan, NJ 07726
Facsimile: (732) 577-1188


If to the Subscribers:


To each of the addresses and facsimile numbers listed on the signature pages of
this Agreement.


With a copy by fax only to (which copy shall not constitute notice):


Scudder Law Firm, P.C., L.L.O.
Attn: Adam Hornung, Esq.
411 South 13th Street, 2nd Floor
Lincoln, NE 68502
Facsimile (402) 435-4239


(b)           Entire Agreement, Amendment.  This Agreement and the other
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the Transaction Documents, neither the Company nor any of
the Subscribers makes any representations, warranty, covenant or undertaking
with respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement nor any of the Transaction Documents may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least seventy-five percent (75%) of the total shares of
Preferred Stock purchased in the Offering and then outstanding, and no provision
hereof may be waived other than by a written instrument signed by the party
against whom enforcement of any such waiver is sought. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Purchased Shares then outstanding. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents or holders of
Purchased Shares, as the case may be.
 
 
29

--------------------------------------------------------------------------------

 
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Nevada without regard
to principles of conflicts of laws. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Nevada or in the federal courts located in
the state and county of Nevada. The parties to this Agreement hereby irrevocably
waive any objection to jurisdiction and venue of any action instituted hereunder
and shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The parties executing this Agreement and other
agreements referred to herein or delivered in connection herewith on behalf of
the Company agree to submit to the in personam jurisdiction of such courts and
hereby irrevocably waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Documents by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.


(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Subscribers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to seek an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
Subject to Section 12(d) hereof, the Company and the Subscribers hereby
irrevocably waive, and agree not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
Nevada of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.


(f)           Damages.  In the event the Subscriber is entitled to receive any
liquidated damages pursuant to the Transactions Documents, the Subscriber may
elect to receive the greater of actual damages or such liquidated damages.


(g)           Maximum Payments.  Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest or dividends required to be paid or other charges hereunder exceed the
maximum permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by the Company to the Subscriber and thus refunded
to the Company.
 
 
30

--------------------------------------------------------------------------------

 
 
(h)           Calendar Days. All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated. The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours. Time periods shall be determined as if
the relevant action, calculation or time period were occurring in New York City.
Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement. As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable terra or provision were deleted, or (ii) by or before any
other authority of any of the terms and provisions of this Agreement.




[Signature Pages Follow]
 
 
31

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement with
GSP-2, Inc. by signing and returning a copy to the Company whereupon it shall
become a binding agreement.


NUMBER OF SHARES OF PREFERRED STOCK x $2.00 =  (the “Purchase Price”)

 
Signature
 
Signature (if purchasing jointly)
         
Name Typed or Printed
 
Name Typed or Printed
         
Entity Name
 
Entity Name
         
Address
 
Address
         
City, State and Zip Code
 
City, State and Zip Code
         
Telephone - Business
 
Telephone - Business
         
Telephone -- Residence
 
Telephone - Residence
         
Facsimile - Business
 
Facsimile - Business
         
Facsimile -- Residence
 
Facsimile - Residence
         
Tax ID # or Social Security #
 
Tax ID # or Social Security #
 

 
 
Name in which securities should be
issued:                                                                                                              
Dated:                          , 2011
 
 
32

--------------------------------------------------------------------------------

 
 
This Subscription Agreement is agreed to and accepted as of the date first
written above.




GSP-2, INC.




By:                                                                               
Name: Yushan Wei
Title:  President and Chief Executive Officer




ALLY JOY INVESTMENTS LIMITED,
as Controlling Stockholder




By:                                                                               
Name:
Title:

 
 
 
33

--------------------------------------------------------------------------------